UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6965



ROGER LEE JENKINS,

                                            Petitioner -Appellant,

          versus


MICHAEL COLEMAN, Acting Warden, Mount Olive
Correctional Complex,

                                            Respondent - Appellee,
          and


HOWARD PAINTER, Warden,

                                                          Respondent.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-01-507-2)


Submitted:   November 21, 2002         Decided:     December 12, 2002


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roger Lee Jenkins, Appellant Pro Se. Heather Dawn Foster, Assistant
Attorney General, Darrell V. McGraw, Jr., Dawn Ellen Warfield,
OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Roger Lee Jenkins seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000); he also

challenges the denial of his motion to alter or amend the judgment.

We have reviewed the record and conclude for the reasons stated by

the district court that Jenkins has not made a substantial showing

of the denial of a constitutional right.            See Jenkins v. Painter,

No.   CA-01-507-2   (S.D.W.   Va.   May     14,    2002;       July   15,   2002).

Accordingly,   we   deny   Jenkins’       motion    for    a    certificate     of

appealability and dismiss the appeal.              See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                       DISMISSED




                                      2